Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Note: The withdrawn claim 16 is pursuant to ¶ 8.45 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

				Reason for Allowance
Claims 1-16 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20190384007 A1, US 5371820 A, and US 7303339 B2.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a corner formed by the second lateral surface of the second U-shaped groove of the substrate and the surface of the substrate, so that the first portion of the second cylindrical rod is spaced from the base of the second U-shaped groove of the substrate; wherein the second cylindrical rod is held by a corner formed by the first lateral surface of the second U-shaped groove of the photonic 
Claim 16 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious and a corner formed by the second lateral surface of the second U-shaped groove of the substrate and the surface of the substrate, so that the first portion of the second cylindrical rod is spaced from the base of the second U-shaped groove of the substrate; wherein the second cylindrical rod is held by a corner formed by the first lateral surface of the second U-shaped groove of the photonic integrated circuit chip and the surface of the photonic integrated chip, and a corner formed by the second lateral surface of the second U-shaped groove of the photonic integrated circuit chip and the surface of the photonic integrated chip, so that the second portion of the second cylindrical rod is spaced from the base of the second U-shaped groove of the photonic integrated circuit chip; and wherein the third portion of the first cylindrical rod and the third portion of the second cylindrical rod define a desired vertical offset between the photonic integrated circuit chip and the substrate to align the 
Claims 2-15 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883